          Case 5:19-cv-00181-KGB Document 6 Filed 06/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

KENNETH L. WALLER                                                                    PLAINTIFF
ADC #103829

v.                                Case No. 5:19-cv-00181-KGB

JOHN FELTS, et al.                                                               DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Kenneth L. Waller’s complaint is dismissed without prejudice. The relief sought is denied.

Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. § 1915(g), and the

Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this

Order would not be taken in good faith.

       It is so adjudged this 15th day of June, 2021.

                                                          ________________________________
                                                          Kristine G. Baker
                                                          United States District Judge
